— Appeal by defendant from a judgment of the County Court, Nassau County (Samenga, J.), rendered January 5, 1982, convicting him of criminal sale of a controlled substance in the first degree, criminal possession of a controlled substance in the first degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The conflicting testimony adduced at trial presented a question of fact as to whether defendant acted merely as an agent for the buyer. Hence, the issue was properly submitted to the jury (People v McLeod, 45 NY2d 95). Similarly, in view of the particular facts herein, the issue of whether the affirmative defense of entrapment was established was a factual issue within the sole province of the jury (People v McGee, 49 NY2d 48, 61). Gibbons, J. P., Thompson, Niehoff and Rubin, JJ., concur.